DICE, Commissioner.
Appellant was convicted of unlawfully possessing a still and equipment for the manufacture of intoxicating liquor and his punishment assessed at IS days in jail and a fine of $250.
The conviction is upon a complaint and information containing allegations similar to those in Robinson v. State, Tex.Cr.App., 318 S.W.2d 62, which we held insufficient to charge such an offense.
For the reasons stated in the Robinson case, the judgment is reversed and the prosecution ordered dismissed.
Opinion approved by the court.